TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 15, 2013



                                      NO. 03-11-00814-CV


                                   Colin Williams, Appellant

                                                 v.

      Employers Insurance Company of Nevada f/k/a AmCOMP Assurance, Appellee




           APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON AND HENSON
               AFFIRMED -- OPINION BY JUSTICE PEMBERTON;
                   JUSTICE HENSON NOT PARTICIPATING




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the district court’s

judgment: IT IS THEREFORE considered, adjudged and ordered that the judgment of the

district court is in all things affirmed. It is FURTHER ordered that the appellant pay all costs

relating to this appeal, both in this Court and the court below; and that this decision be certified

below for observance.